MR. JUSTICE HOLLOWAY
delivered the opinion of tbe court.
On January 31, 1906, John Eakins died in Silver Bow county, leaving an estate therein and leaving a will by tbe terms of which Mary A. Eakins, this relatrix, is named, as wife of decedent, as legatee and devisee in tbe will and as executrix of tbe will. Tbe other legatees and devisees are two minor sons and two adult sons of tbe deceased.
On February 14th, tbe relatrix presented to tbe district court a petition asking for tbe probate of tbe will and her appointment as executrix. Notice of the bearing of tbe petition was *228given for February 26th, on which last-named day the public administrator of Silver Bow county, John B. O’Reilly, filed written objections to the probate of the will and asked that he be appointed administrator of the estate. Thereupon the court continued the hearing of the petition and the objections thereto by the public administrator to March 3d, on which last-named day the court again continued such hearing to March 10th, and on its own motion appointed John B. O’Reilly special administrator of the estate; but upon application to this court the last order was annulled. On March 10th the hearing of the petitions and objections was again continued to March 31st. On April 9th, the court, sitting as a court of probate, appointed M. C. "Whitney guardian ad litem of the minor heirs, and on the same day such guardian ad litem filed written objections to the probate of the will, and prayed that a special administrator be appointed pending the hearing of the petition and objections thereto. On the same day the court made an order again appointing John B. O’Reilly special administrator of the estate. Thereupon application was made to this court to review the order appointing 0 ’Reilly special administrator.
The' only authority which a district court has for appointing a special administrator is found in section 2500 of the Code of Civil Procedure, which reads as follows: “When there is delay in granting letters testamentary or of administration, from any cause, or when such letters are granted irregularly, or no sufficient bond is filed as required, or when no application is made for such letters, or when an executor or administrator dies, or is suspended or removed, the court or judge must appoint a special administrator to collect and take charge of the estate of the decedent in whatever county or counties the same may be found, and to exercise such other powers as may be necessary for the preservation of the estate.” Of course, the phrase “from any cause” means from any legal cause. The only cause for any delay whatever in this instance was the filing of the objections by the guardian ad litem and the court’s consideration of such objections. The court appears properly *229to have refused to consider the objections of the public administrator after this court annulled the order appointing him special administrator. The public administrator has not any interest in an estate which entitles him to object to the probate of a will. (Code Civ. Proe., see. 2329; In re Sanborn’s Estate, 98 Cal. 103, 32 Pac. 865.) Confessedly, if the court had refused to consider the objections made by the guardian ad litem, there was not anything to prevent immediate consideration of the petition for the probate of the will.
Did the filing of the objections by the guardian ad litem furnish legal cause, or any cause, for delay? The provisions of law relating to the appointment of a guardian ad litem are found in section 574 of the Code of Civil Procedure. Those provisions and the provisions of section 575 are a part of Title III, Part II, of the same Code. Part II is entitled “Civil Actions,” and Title III thereof is entitled “Parties to Civil Actions.” Probate proceedings comprise Title XII of Part III, same Code, and Part III is entitled “Special Proceedings of a Civil Nature.” Section 2925 is one section of Title XII, Part III, above, and is as follows: “At or before the hearing of petitions and contests for the probate of wills; for letters• testamentary or of administration; for sales of real estate, and confirmation thereof; settlements, partitions and distributions of estate, setting apart homesteads, and all other proceedings where all the parties interested in the estate are required to be notified thereof; the court or judge may, in its or his discretion, appoint some competent attorney at law to represent in all such proceedings the devisees, legatees or heirs, or creditors of the decedent, who are minors and have no general guardian in the county, or who are nonresidents of the state; and those interested, who, though they are neither such minors or nonresidents, are unrepresented. * * * ”
These provisions of this last section are special, are applicable only to probate proceedings as distinguished from civil actions or other special proceedings of a civil nature, and must be held *230to be exclusive. This is the conclusion reached by the supreme court of California and the supreme court of the United States. Sections 372 and 1718 of the California Code of Civil Procedure contain the same provisions as our sections 574 and 2925, above, respectively, and, construing them, the supreme court of California in Carpenter v. Superior Court, 75 Cal. 596, 19 Pac. 174, said: “The last ground is the one upon which the counsel for respondents rely. The position is based upon the proposition that the provisions in relation to guardians ad litem in the chapter on ‘parties to civil actions’ apply to probate proceedings. But, in the first place, we do not think that the provisions referred to apply to probate proceedings. It has been held that for some purposes probate proceedings are not ‘civil actions.’ (Estate of Scott, 15 Cal. 220; Ex parte Smith, 53 Cal. 204.) And we do not think they are to be considered civil actions or proceedings within the meaning of said provisions. If these general provisions were intended to apply to probate proceedings, what was the use of making special provisions in reference to the appointment of attorneys for minors in such proceedings? Is it not to be inferred that the special provisions were put in because the general ones were not intended to apply? This inference is strengthened when the provisions are considered together. The thing which a guardian ad litem is appointed to do is to ‘represent’ the infant in the action or proceeding (Code Civ. Proc., sec. 372), by which we understand that he is to conduct and control the proceedings on behalf of the infant. Now, the attorney for minors in probate proceedings is to ‘represent’ the minor (Code Civ. Proc., sec. 1718), and, so far as he is concerned, to conduct and control the proceedings; so that, if the general provisions apply, it would be possible to have two representatives of the minor in the same contest, neither of whom would be subordinate to the other. We do not think such a result could have been intended. ’ ’
This decision is referred to and approved by the supreme court of the United States in Robinson v. Fair, 128 U. S. 53, 9 *231Sup. Ct. 30, 32 L. Ed. 415, wherein it is held that section 372 of the California Code of Civil Procedure, or our own section 574 above, refers to civil actions as distinguished from probate proceedings, and that section 1718 of the California Code of Civil Procedure, or our own section 2925 above, controls in probate matters. We think the conclusion reached in these cases correct, and that the minors could not appear by guardian ad litem in opposition to the probate of the will.
Under this view of the matter, then, it was the duty of the district court to strike from the files the objections made by the public administrator and the so-called guardian ad litem, and proceed to hear and determine the petition for the probate of the will. If these objections had been stricken from the files or wholly disregarded, as they should have been, there was not then any legal cause, nor any cause, for delay. And if there had been any legal cause for appointing a special administrator, the court directly violated the provisions of section 2502 of the Code of Civil Procedure in appointing the person whom it did appoint, in preference to others first entitled to such appointment. But so far as this record shows, there was not any cause whatever for the appointment of a special administrator, and, in the absence of legal cause, the dis'trict court did not have jurisdiction to make the appointment of- which complaint is made. (In re Ming, 15 Mont. 79, 38 Pac. 228:)
But it is said that, as this relatrix asked that she be appointed special administratrix pending the hearing of the petition for probate of the will, she cannot complain that the court appointed O ’Reilly. But, if the court did not have jurisdiction to appoint anyone to such office, then nothing that this relatrix did could confer such jurisdiction. In point of law, there was not anything before the district court, except the petition for the probate of the • will, and in appointing 0 ’Reilly special administrator the district court acted without any legal cause appearing why such appointment should be made, and, therefore, exceeded its jurisdiction.
*232' The order of the district court made April 14, 1906, appointing John B. O’Reilly special administrator of the estate of John Eakins, deceased, is annulled. Remittitur forthwith.

Order annulled.

Mr. Chief Justice Brantly concurs.